Filed 12/19/13 In re J.B. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re J.B., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E059375
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. INJ1300145)
v.
                                                                         OPINION
J.B.,

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Lawrence P. Best,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         John N. Aquilina, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.




                                                             1
       The minor J.B. was placed on informal probation for six months in his parents’

custody for tripping and pushing another sixth-grade boy five times in succession. As

discussed below, we affirm the juvenile court’s jurisdiction and disposition orders.

                                 FACTS AND PROCEDURE

       On November 2, 2012, the minor and another boy approached the victim before

school in the quadrangle of their middle school. The minor told the other boy that it

would be funny if they messed around with the victim. The minor put his foot in front of

the victim’s feet and then pushed him. The victim tripped and fell forward onto his knees

on the grass. He used his right arm to avoid falling flat on the ground. The victim

attempted to leave—he “tried to walk away and he kept doing it.” The minor giggled and

tripped the victim in this manner “at least five times.” The other boy then picked up the

victim and threw him onto the ground. The victim suffered a broken right wrist and

bruised ribs.

       The minor was interviewed by a sheriff’s deputy after he returned to school from a

suspension. He stated that he tripped the victim about three times in order to help him

with his balance, because the victim fell often. The minor testified at the jurisdiction

hearing that he helped the victim go to the office after the incident, and that he tripped the

victim only two times. The victim testified that the minor did not come with him to the

office and that he and the minor were not friends.

       On April 16, 2013, the People filed a juvenile delinquency petition regarding the

minor pursuant to Welfare and Institutions Code, section 602. The People alleged the

minor committed felony assault by means of force likely to produce great bodily injury.


                                              2
(Pen. Code, § 245, subd. (a).) The minor’s mother told the probation officer that she was

upset the minor had been charged because he was only trying to help the victim avoid

being bullied by other children.

       The jurisdiction hearing was held on August 6, 2013. The juvenile court heard

testimony from the victim, a sheriff’s deputy and the minor. At the conclusion of the

hearing, the court found true that the minor had committed the lesser included offense of

misdemeanor assault. Although the probation officer had recommended formal

probation, the juvenile court ordered the minor to be placed on informal probation for six

months in the custody of his parents. This appeal followed.

                                       DISCUSSION


       After minor appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered minor an opportunity to file a personal supplemental brief, but he has

not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                              3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               RAMIREZ
                                                         P. J.


We concur:

HOLLENHORST
                       J.

CODRINGTON
                       J.




                                   4